I concur in holding the ordinance invalid but because of slightly different reasons than those given by Mr. Justice BUFORD.
The business affected by the ordinance here brought in question is not a purely local business, but constitutes a part of the general trade and commerce that goes on between merchants in Jacksonville and their customers in Cocoa. Admittedly the municipal authorities of Cocoa have noextra-territorial power to directly tax trade and commerce of merchants located in the City of Jacksonville. On the same principle, such authorities have no legal right to indirectly do the same thing by singling out for taxation in Cocoa one constituent or indispensable element of that trade and commerce, without which such commerce could not be carried on, such as the delivery of the goods in the course of carrying on such trade and commerce.
The taxing power of a State or city is not a power that can be extra-territorially exerted, directly or indirectly. Buck v. Beach, 206 U.S. 392, 27 Sup. Ct. Rep. 712, 51 L.Ed. 1106. So it is that the power to place a special tax upon commerce and trade carried on between two cities is one which must be exercised by the State alone, since only the State has the territorial jurisdiction to sustain that kind of tax.
I do not think the exception in favor of exempting interstate and foreign commerce from the ordinance renders the ordinance unconstitutionally discriminatory under the Federal *Page 628 
Constitution, since such a discrimination in favor of interstate and foreign commerce is not only permissible, but is required by the Federal Constitution itself to be made.